PER CURIAM.
Appellant seeks reversal of his convictions, pursuant to pleas of guilty, for the offenses of petit larceny, auto theft, kidnapping and unlawful escape for which he received various concurrent sentences to-talling twelve years imprisonment.
*849We have carefully reviewed the records on appeal and the briefs filed herein, and our consideration thereof requires a conclusion that no error was committed in the courts below. Accordingly, the judgments and sentences appealed herein are affirm-fid-
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.